Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 16/802,706	Art Unit: 1727	June 17, 2021

DETAILED ACTION
The Application filed on February 27, 2020 has been received.  Claims 1-11 are currently pending and have been fully considered.  

Information Disclosure Statement
The IDS filed on September 17, 2020 lists US Publication 2019/0029197 A1 and names Hibino et al. as the inventors, however the publication listed appears to be a typographical error because the named inventor is Van Wingerden and the publication is titled “Hydroponic Growing System”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami et al. (US 2017/0355278 A1).
As to Claims 1-2 and 7-11, Fukami et al. discloses a fuel cell system, comprising: a fuel cell 14 and a control unit 11, wherein the control unit comprises a CPU, ROM and RAM and is therefore fully configured to execute the claimed functions of the control unit and the fluctuation suppression unit given that the structure of the prior art and the claimed invention are the same.
As to Claims 3-4, Fukami et al. discloses a battery used as an electric storage device that is configured to capable perform the claimed functions.  
As to Claims 5-6, Fukami et al. discloses the use of a speed sensor for acquiring speed values of the vehicle (paragraph [0010]).  The control unit comprising the fluctuation suppression unit is fully configured to capably perform the claimed functions given the structures of the prior art and the claimed invention are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727